Citation Nr: 9907560	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-29 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left knee disorder.  

ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
October 1985 to October 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal 
on the basis that the veteran had not presented a well-
grounded claim.  The veteran perfected an appeal of this 
issue.  

In May 1997, the Board remanded the issue of service 
connection for a left knee disorder to the RO in order for 
the veteran to undergo a medical evaluation of his left knee.  
He did not appear for the scheduled examination.  The RO 
again denied the claim, and the case has been returned to the 
Board for further appellate consideration.  

During the pendency of his appeal, the veteran also raised 
the issue of service connection for a right wrist disorder, 
an ear disorder, and a nasal disorder.  Those issues have not 
been certified for appeal.  


FINDING OF FACT

There is no competent medical evidence of a nexus or link 
between the veteran's current left knee disorder and his 
period of active duty service.  


CONCLUSION OF LAW

The claim for service connection for a left knee disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served his entire active duty service in the Air 
Force, from October 1985 to October 1995.  He maintains that 
he has pain in his left knee, which has affected his driving, 
walking, and bending.  He also maintains that it appears 
fluid may have accumulated on the knee and that he was 
treated for left knee disorders while he was on active duty.  




Background

The veteran's service medical records show that he was seen 
for left knee pain and swelling between April 1989 and 
September 1989.  He was initially seen in early April 1989 
for a swollen left knee after having played basketball a few 
days earlier.  No specific episode of trauma was reported and 
the examiner found moderate effusion present.  The knee was 
nontender.  The examiner gave an assessment of a left knee 
sprain with effusion.  During that visit, and again in May 
1989, the veteran had fluid aspirated from his left knee.  In 
May 1989, the diagnosis was left knee effusion.  He was seen 
on a follow-up basis for his left knee in June 1989.  At that 
time, the veteran related that his knee did fine for about 1 
1/2 weeks after the last aspiration but then fluid 
reappeared.  The examiner noted that there was small effusion 
present, no redness was seen, and the knee was not tender.  
An X-ray was taken of the knee, which was negative.  The 
report of a physical examination conducted in August 1989 
noted that there was slight tenderness in the left knee, with 
good range of motion and good muscle strength.  In September 
1989, the examiner's impression was chondromalacia of the 
left knee and he was prescribed a physical therapy program.  
Subsequent service medical records do not reflect any 
complaints or symptomatology associated with left knee 
disorder.  The report of a September 1991 medical examination 
notes that his lower extremities were normal.  

Post-service, the veteran underwent VA examination in 
December 1995.  During the examination, he related that no 
particular amount of standing, walking or sitting 
consistently caused him to have knee pain.  After vigorous 
exercise or playing basketball, he would notice knee pain, 
but not during those activities.  On examination of the left 
knee, range of motion study showed that flexion was from 
0 degrees to 130 degrees.  He denied pain during extension or 
flexion of the knee.  There was no tenderness of the medial 
or lateral joint line.  Lachman's test was negative.  X-rays 
taken of the left knee revealed that it was normal.  The 
examiner diagnosed patellofemoral pain syndrome.  

A private medical treatment report from Michigan State 
University Sports Medicine, dated April 30 (no year given) 
and received by the VA in May 1996, diagnosed the veteran as 
having patella tendonitis.  He was prescribed exercise, ice, 
medication, and flexibility training for the condition.  
However, the report does not identify if the veteran's knee 
condition was bilateral in nature, or if unilateral, which 
knee was affected.  The examining physician noted in the 
report that the condition should show improvement in a few 
weeks, if not, he would need to start physical therapy for a 
few weeks.  

In May 1997, the Board remanded the issue of service 
connection for a left knee disorder to the RO in order to 
have the veteran examined.  The examining physician was 
requested to review the claims folder in conjunction with the 
examination and to offer as opinion as to whether it is at 
least as likely as not that any current left knee disorder is 
causally or etiologically related to any left knee symptoms 
noted during the veteran's period of service.  The RO 
arranged for the veteran to be examined at a VA medical 
facility in July 1997 and in July 1998.  Notifications of 
those pending examinations were sent to the veteran at his 
last known address of record.  He did not present himself at 
either of the examinations and the notification letters were 
not returned from the United States Postal Service as not 
being deliverable.  

Analysis

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

The preliminary question to be answered, however, is whether 
the veteran has presented evidence of a well-grounded claim.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  See 
Epps, 126 F.3d  at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

In the veteran's case, he was treated on a number of 
occasions during 1989 for left knee disorder.  However, his 
service medical records subsequent to September 1989 do not 
reflect any complaints, symptomatology, or findings 
pertaining to his left knee.  An examination report of 
September 1991 indicates that his lower extremities were 
normal.  

During the veteran's December 1995 VA examination, he 
complained of knee pain after, but not during, vigorous 
exercise or playing basketball.  The examiner diagnosed 
patellofemoral pain syndrome.  The private medical report 
from the University of Michigan that was received in May 1996 
diagnosed patella tendonitis, although the record does not 
clearly indicate whether the diagnosis pertained to both 
knees or, if to one knee, which knee.  None of the veteran's 
post-service medical records reflect an opinion as to the 
etiology of any current knee disorder.  In other words, there 
is no competent, i.e., medical, evidence establishing a 
relationship, or nexus, between the veteran's current left 
knee disorder and a disease or incident that occurred while 
he was on active duty.  

The veteran may well believe that his current left knee 
disorder is the same disorder for which he was treated in 
service in 1989, six years prior to his release from active 
duty.  However, even if his testimony and assertions were 
accepted as establishing continuity of left knee 
symptomatology since service consistent with Savage and 
section 3.303(b), his claim would still fail in the absence 
of a medical opinion linking that symptomatology to the 
current condition.  In this regard, the Board would emphasize 
that it is the province of trained health care professionals 
to enter conclusions that require medical opinion such as the 
diagnosis of a disability, or an opinion as to the etiology 
of that disability.  As the veteran is a lay person without 
medical training or expertise, he is not competent to render 
an opinion on a medical matter (here, medical causation); 
hence, his contentions in this regard have no probative 
value.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  A 
claim must be supported by evidence and sound medical 
principles, not just assertions.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

The Board also notes, that when given two opportunities to be 
reexamined by VA physicians, the veteran did not present 
himself at either of those scheduled examinations, although 
he had been notified of those examinations by VA letters 
which were not returned as undeliverable.  The veteran is 
reminded that the VA will assist the veteran in furtherance 
of his claim; however, the duty to assist is not a one way 
street and that he bears some responsibility in this regard.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Thus, the Board must conclude that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for left knee disability is well grounded.  As the 
duty to assist has not been triggered by evidence of a well-
grounded claim, there is no duty to assist the veteran in 
developing the record to support his claim for service 
connection.  See Epps, 126 F.3d at 1468.  Furthermore, the 
Board is aware of no circumstances that would put the VA on 
notice that any additional relevant evidence may exist which 
could be obtained that, if true, would well-ground the 
veteran's service connection claim.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1996).  

The Board also notes that the RO set forth the legal 
requirement of presenting a well-grounded claim in its March 
1996 Statement of the Case.  The Board finds that the duty to 
inform the veteran of evidence needed to complete his 
application for benefits has been met.  See 38 C.F.R. § 5103; 
Robinette v., Brown, 8 Vet. App. 69, 77-78 (1996).  


ORDER

In the absence of a well-grounded claim, service connection 
for left knee disorder is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 
- 4 -


- 7 -


